DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 3/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, for any item that has been lined through by the examiner. 
Non-Patent Literature document Cite No. 1 is in Chinese, without an English translation being provided, and with no explanation of its relevance. 

Drawings
The drawings are objected to because FIG. 1 does not illustrate the circuit as described in the specification; paragraph [0019], lines 7-8 state that the second terminal of the filter inductor LF is further coupled to the second terminal of the first power switch S1, but FIG. 1 instead shows that the second terminal of the filter capacitor CF is coupled to the second terminal of the first power switch S1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0017], lines 2 and 5: “MOFET” appears instead of “MOSFET” 
Paragraph [0024], lines 15-17, describes “electric energy stored in the series induction LS and the parasitic capacitor PC2”, but up to this point in the specification no electric energy has been described as stored using PC2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites, in part, “a control terminal of the first power switch is configured to receive a first control signal” and “a control terminal of the second power switch is configured to receive a second control signal”.  The drawings do not show a controller, nor does the specification mention a controller.  In view of the discussion in the specification and illustration in the drawings of electric energy flows in the circuit that appear to depend on precise operation of the switches via control signals, apparently determined by attainment of, e.g., a maximum voltage or current, or a current value of 0 A, and no discussion of how such precise switching via control signals is to come about, it appears that the inventors lack possession of the claimed invention. 
Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites, in part, “a control terminal of the first power switch is configured to receive a first control signal” and “a control terminal of the second power switch is configured to receive a second control signal”.  The drawings do not show a controller, nor does the specification mention a controller.  In view of the discussion in the specification and illustration in the drawings of electric energy flows in the circuit that appear to depend on precise operation of the switches via control signals, apparently determined by attainment of, e.g., a maximum voltage or current, or a current value of 0 A, and no discussion of how such precise switching via control signals is to come about, it appears that the claimed invention fails to satisfy the enablement requirement. 
Claims 3-10 depend from claim 2 and therefore likewise fail to satisfy the written description and enablement requirements

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the filter" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
As to claim 8 recites “wherein in the first mode, when the current value generated by the first power flowing through the boost inductor drops to 0 A, the driving device conducts the second power switch according to the second control signal and switches from the first mode to the second mode.”  There is no recitation in the claim to cover a circumstance where the current value never drops to 0 A, and no apparent guarantee that the current drops to 0 A (as set forth below, this appears to be a mere statement of desired outcome), and hence the claim appears to be indefinite. 
As to claim 9 recites “wherein in the second mode, when an electric energy stored by a parasitic capacitor of the first power switch is completely released, the driving device conducts the first power switch according to the first control signal to switch from the second mode to the first mode.”   There is no recitation in the claim to cover a circumstance where the stored electric energy is not completely released, and no apparent guarantee that the stored electric energy is completely released (as set forth below, this appears to be a mere statement of desired outcome), and hence the claim appears to be indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 7-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites dependence from claim 2, and adds a limitation “wherein at least one of a work cycle of the first power switch and a work cycle of the second power switch is less than 50%.”  This added limitation appears to be a mere statement of desired outcome (as the specification and claims fail to satisfy written description and/or enablement for the control signals), and therefore lacks patentable weight.  Consequently, claim 3 fails to further limit claim 2. 
Claim 7 recites dependence from claim 2, and adds a limitation “wherein when a current value generated by the first power flowing through the boost inductor rises to a maximum current value, the resonance circuit disconnects the first power switch according to the first control signal.”  This added limitation appears to be a mere statement of desired outcome (as the specification and claims fail to satisfy written description and/or enablement for determination of when a maximum is attained), and therefore lacks patentable weight.  Consequently, claim 7 fails to further limit claim 2. 
Claim 8 recites dependence from claim 7, and adds a limitation “wherein in the first mode, when the current value generated by the first power flowing through the boost inductor drops to 0 A, the driving device conducts the second power switch according to the second control signal and switches from the first mode to the second mode.”  This added limitation appears to be a mere statement of desired outcome (as the specification and claims fail to satisfy written description and/or enablement for determination of when the current value generated by the first power flowing through the boost inductor drops to 0 A), and therefore lacks patentable weight.  Consequently, claim 8 fails to further limit claim 7. 
Claim 9 recites dependence from claim 7, and adds a limitation “wherein in the second mode, when an electric energy stored by a parasitic capacitor of the first power switch is completely released.”  This added limitation appears to be a mere statement of desired outcome (as the specification and claims fail to satisfy written description and/or enablement for determining when an electric energy stored by a parasitic capacitor of the first power switch is completely released), and therefore lacks patentable weight.  Consequently, claim 9 fails to further limit claim 7. 
Claim 10 recites dependence from claim 2, and adds a limitation “wherein a current direction of the stored electric energy flowing through the transducer and the series inductor in the first mode is opposite to a current direction of the stored electric energy flowing through the transducer and the series inductor in the second mode.”  This added limitation appears to be a mere statement of desired outcome or desired effect, and would appear to lack patentable weight.  Consequently, claim 10 fails to further limit claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cheng et al. (US 2015/0303813). 
As to claim 1, Cheng discloses a driving device (FIG. 2), adapted to drive a transducer, comprising: 
a boost inductor, configured to receive a first power via a first terminal of the boost inductor in a first mode and provide a second power via a second terminal of the boost inductor (FIG. 2, L1); 
a rectifying circuit, coupled to the second terminal of the boost inductor and configured to limit a transmission path of the second power (FIG. 2, diode pair D1-D2); and 
a resonance circuit, coupled to the transducer and the rectifying circuit, and configured to store a stored electric energy from the second power in the first mode, so that the boost inductor does not provide the second power in a second mode and drives the transducer by the stored  electric energy in the first mode and the second mode, wherein the first mode and the second mode are alternately operated (paragraph [0038], lines 4-6; the feature “so that the boost inductor does not provide the second power in a second mode and drives the transducer by the stored  electric energy in the first mode and the second mode, wherein the first mode and the second mode are alternately operated” is a mere statement of desired outcome, hence has no patentable weight). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645